Case 1:19-sw-05777-SKC Document 3 Filed 08/07/19 USDC Colorado Page 1 of 3
Case 1:19-sw-05777-SKC Document 3 Filed 08/07/19 USDC Colorado Page 2 of 3




                                                         FILED
                                              UNITED STATES DISTRICT COURT
                                                   DENVER, COLORADO
                                                      8/7/2019
                                                JEFFREY P. COLWELL, CLERK
Case 1:19-sw-05777-SKC Document 3 Filed 08/07/19 USDC Colorado Page 3 of 3
